UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NICHOLAS ROBLES JR.,
                                Petitioner,
                    -against-
NEW YORK STATE (N.Y.S.), AGENTS;                         19-CV-0260 (CM)
DEPARTMENT OF CORRECTION, (D.O.C.);
EMPLOYEES, COMMUNITY                                     ORDER TO AMEND
SUPERVISION (C.S.); REPRESENTATIVES,
(REP), BOARD OF PAROLE, (B.O.P.), ET
AL., 1
                                Respondents.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner Nicholas Robles Jr., currently incarcerated in Gouverneur Correctional Facility,

brings this pro se “Petition for Great Writ of Habeas Corpus Pursuant: 28 U.S.C.A. 2253-2254.”

By order dated July 26, 2019, the Court granted Petitioner’s request to proceed in forma

pauperis. The Court directs Petitioner to file an amended petition within sixty days of the date of

this order as detailed below.

                                    STANDARD OF REVIEW

       The Court may entertain a petition for a writ of habeas corpus on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Under

Rule 4 of the Rules Governing § 2254 Cases, the Court has the authority to review and dismiss a

§ 2254 petition without ordering a responsive pleading from the state “[i]f it plainly appears from




       1
         Petitioner is advised that the proper respondent in a habeas corpus petition is the
warden, custodian, or superintendent of the facility where petitioner is in custody. See Rule 2(b)
of the Rules Governing Section 2254 Cases in the United States District Courts.
the petition and any attached exhibits that the petitioner is not entitled to relief in the district

court.” Rules Governing § 2254 Cases, Rule 4; see Acosta v. Nunez, 221 F.3d 117, 123 (2d Cir.

2000). The Court is obliged, however, to construe pro se pleadings liberally and interpret them

“to raise the strongest arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d

471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in original);

see Green v. United States, 260 F.3d 78, 83 (2d Cir. 2001). Nevertheless, a pro se litigant is not

exempt “from compliance with relevant rules of procedural and substantive law.” Triestman, 470

F.3d at 477 (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

                                          BACKGROUND

        Petitioner brings this petition, noting two different department identification numbers −

“Prisoner # 07-A-4149, Parole-Violator, (P.V.) #88-A-4321.” The petition is unclear as to why

Petitioner is currently incarcerated and what his grounds for relief are. The documents attached

to the petition also do not help to make clear the grounds Petitioner may be raising to challenge

his current incarceration. It is also unclear whether Petitioner has exhausted his administrative

remedies before bringing this petition before the Court. All that is clear from the petition is that

Petitioner seeks to be released from custody.

                                            DISCUSSION

        Rule 2 of the Rules Governing Section 2254 Cases

        A state prisoner must submit a petition that conforms to the Rules Governing Section

2254 Cases. Rule 2(c) requires a petition to specify all of a petitioner’s available grounds for

relief, setting forth the facts supporting each of the specified grounds and stating the relief

requested. A petition must permit the Court and the respondent to comprehend both the

petitioner’s grounds for relief and the underlying facts and legal theory supporting each ground

so that the issues presented in the petition may be adjudicated.

                                                    2
        This Petition does not satisfy the requirements of Rule 2(c). Petitioner fails to specify his

grounds for relief and the supporting facts. Mindful of the Court’s duty to construe pro se actions

liberally, see Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), the Court has analyzed Petitioner’s

submission and finds that neither the Court nor a respondent could discern the constitutional

basis for the petition.

        Exhaustion of State Court Remedies

        A state prisoner must exhaust all available state remedies before filing a petition for a

writ of habeas corpus under § 2254. 28 U.S.C. § 2254(b); see Rose v. Lundy, 455 U.S. 509, 510

(1982). This exhaustion doctrine means that the state courts must be given the first opportunity to

review constitutional errors associated with Petitioner’s confinement. O’Sullivan v. Boerckel, 526

U.S. 838, 844-45 (1999). A petitioner may satisfy the exhaustion requirement by fairly

presenting his claims through a state’s established appellate review process. Id. “A petitioner has

‘fairly presented’ his claim only if he has ‘informed the state court of both the factual and legal

premises of the claim he asserts in federal court.’” Dorsey v. Kelly, 112 F.3d 50, 52 (2d Cir.

1997) (quoting Daye v. Attorney General, 696 F.2d 186, 191 (2d Cir. 1982)).

        To exhaust any issues for purpose of habeas corpus review, Petitioner must appeal his

judgment of conviction to the New York State Supreme Court, Appellate Division. N.Y. Crim. P.

L. § 460.70. Should that court’s decision adversely affect Petitioner, he should then seek leave to

appeal to the New York Court of Appeals, the highest state court. Id. at § 460.20 (McKinney

2019); see Bagley v. LaVallee, 332 F.2d 890, 892 (2d Cir. 1964). Should Petitioner raise for

habeas corpus relief any grounds raised in N.Y. Crim. P. L. § 440.10 motions and/or other

collateral motions, he must show that those grounds have been completely exhausted by seeking

leave to appeal to the New York State Supreme Court, Appellate Division. Ramos v. Walker, 88

F. Supp. 2d 233 (S.D.N.Y. 2000).
                                                  3
        Leave to Amend Petition

        Considering Petitioner’s pro se status, the Court grants Petitioner leave to amend his

petition within sixty days of the date of this order. In the amended petition, Petitioner must set

forth facts concerning his grounds for relief and clearly describe the ruling or decision that he

seeks to challenge and state why that ruling or decision is unlawful. He must also explain what

steps, if any, he has taken to exhaust the available remedies, or describe how the available

remedies were inadequate to challenge the decision or order at issue. See Gonzalez v. Perrill, 919

F.2d 1, 1 (2d Cir. 1990) (per curiam) (“It is well-settled that an appellant must exhaust his

administrative remedies before seeking habeas corpus relief in the federal courts.”). 2 See 28

U.S.C. § 2254(b)(1). Petitioner is advised that an amended petition completely replaces the

original petition.

                                          CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Petitioner, and note service on the docket. Petitioner is directed to file an amended

petition that complies with the standards set forth above. Plaintiff must submit the amended

petition to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption the

document as “Amended Petition,” and label the document with docket number 19-CV-0260

(CM). An Amended Petition Under 28 U.S.C. § 2254 form is attached to this order. Once

submitted, the amended petition shall be reviewed for substantive sufficiency, and then, if proper,


        2
         Under the Antiterrorism and Effective Death Penalty Act of 1996, a federal habeas
corpus petition must be filed within one year of the latest of four dates specified: (1) when the
judgment of conviction becomes final; (2) when a government-created impediment to making
such a motion is removed; (3) when the constitutional right asserted is initially recognized by the
Supreme Court, if it has been made retroactively available to cases on collateral review; or
(4) when the facts supporting the claim(s) could have been discovered through the exercise of
due diligence. See 28 U.S.C. § 2244(d)(1); see also Reyes v. Keane, 90 F.3d 676 (2d Cir. 1996).

                                                  4
the case will be reassigned to a district judge in accordance with the procedures of the Clerk’s

Office. If Petitioner fails to comply with this order within the time allowed, and cannot show

good cause to excuse such failure, the petition will be denied.

         Because Petitioner has not at this time made a substantial showing of a denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 2, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  5
$2                                                                                                                           3DJH
 5HY




                                     3HWLWLRQIRU5HOLHI)URPD&RQYLFWLRQRU6HQWHQFH
                                                %\D3HUVRQLQ6WDWH&XVWRG\
                                    3HWLWLRQ8QGHU86&IRUD:ULWRI+DEHDV&RUSXV


                                                               ,QVWUXFWLRQV

            7RXVHWKLVIRUP\RXPXVWEHDSHUVRQZKRLVFXUUHQWO\VHUYLQJDVHQWHQFHXQGHUDMXGJPHQWDJDLQVW\RXLQDVWDWH
              FRXUW<RXDUHDVNLQJIRUUHOLHIIURPWKHFRQYLFWLRQRUWKHVHQWHQFH7KLVIRUPLV\RXUSHWLWLRQIRUUHOLHI

            <RXPD\DOVRXVHWKLVIRUPWRFKDOOHQJHDVWDWHMXGJPHQWWKDWLPSRVHGDVHQWHQFHWREHVHUYHGLQWKHIXWXUHEXW
              \RXPXVWILOOLQWKHQDPHRIWKHVWDWHZKHUHWKHMXGJPHQWZDVHQWHUHG,I\RXZDQWWRFKDOOHQJHDIHGHUDOMXGJPHQW
              WKDWLPSRVHGDVHQWHQFHWREHVHUYHGLQWKHIXWXUH\RXVKRXOGILOHDPRWLRQXQGHU86&LQWKHIHGHUDO
              FRXUWWKDWHQWHUHGWKHMXGJPHQW

            0DNHVXUHWKHIRUPLVW\SHGRUQHDWO\ZULWWHQ

            <RXPXVWWHOOWKHWUXWKDQGVLJQWKHIRUP,I\RXPDNHDIDOVHVWDWHPHQWRIDPDWHULDOIDFW\RXPD\EH
              SURVHFXWHGIRUSHUMXU\

            $QVZHUDOOWKHTXHVWLRQV<RXGRQRWQHHGWRFLWHODZ<RXPD\VXEPLWDGGLWLRQDOSDJHVLIQHFHVVDU\,I\RXGR
              QRWILOORXWWKHIRUPSURSHUO\\RXZLOOEHDVNHGWRVXEPLWDGGLWLRQDORUFRUUHFWLQIRUPDWLRQ,I\RXZDQWWRVXEPLWD
              EULHIRUDUJXPHQWV\RXPXVWVXEPLWWKHPLQDVHSDUDWHPHPRUDQGXP

            <RXPXVWSD\DIHHRI,IWKHIHHLVSDLG\RXUSHWLWLRQZLOOEHILOHG,I\RXFDQQRWSD\WKHIHH\RXPD\DVNWR
              SURFHHGLQIRUPDSDXSHULV DVDSRRUSHUVRQ 7RGRWKDW\RXPXVWILOORXWWKHODVWSDJHRIWKLVIRUP$OVR\RX
              PXVWVXEPLWDFHUWLILFDWHVLJQHGE\DQRIILFHUDWWKHLQVWLWXWLRQZKHUH\RXDUHFRQILQHGVKRZLQJWKHDPRXQWRI
              PRQH\WKDWWKHLQVWLWXWLRQLVKROGLQJIRU\RX,I\RXUDFFRXQWH[FHHGV                 \RXPXVWSD\WKHILOLQJIHH

            ,QWKLVSHWLWLRQ\RXPD\FKDOOHQJHWKHMXGJPHQWHQWHUHGE\RQO\RQHFRXUW,I\RXZDQWWRFKDOOHQJHDMXGJPHQW
              HQWHUHGE\DGLIIHUHQWFRXUW HLWKHULQWKHVDPHVWDWHRULQGLIIHUHQWVWDWHV \RXPXVWILOHDVHSDUDWHSHWLWLRQ

            :KHQ\RXKDYHFRPSOHWHGWKHIRUPVHQGWKHRULJLQDODQG              FRSLHVWRWKH&OHUNRIWKH8QLWHG6WDWHV'LVWULFW
              &RXUWDWWKLVDGGUHVV
                                                       Clerk, United States District Court for
                                                    &OHUN8QLWHG6WDWHV'LVWULFW&RXUWIRU
                                                    $GGUHVV             Address
                                                                 City, State Zip Code
                                                    &LW\6WDWH=LS&RGH

            &$87,21<RXPXVWLQFOXGHLQWKLVSHWLWLRQDOOWKHJURXQGVIRUUHOLHIIURPWKHFRQYLFWLRQRUVHQWHQFHWKDW
              \RXFKDOOHQJH$QG\RXPXVWVWDWHWKHIDFWVWKDWVXSSRUWHDFKJURXQG,I\RXIDLOWRVHWIRUWKDOOWKHJURXQGV
              LQWKLVSHWLWLRQ\RXPD\EHEDUUHGIURPSUHVHQWLQJDGGLWLRQDOJURXQGVDWDODWHUGDWH

          &$3,7$/&$6(6,I\RXDUHXQGHUDVHQWHQFHRIGHDWK\RXDUHHQWLWOHGWRWKHDVVLVWDQFHRIFRXQVHODQG
              VKRXOGUHTXHVWWKHDSSRLQWPHQWRIFRXQVHO
$2                                                                                                                              3DJH
 5HY                                                    AMENDED
                                      3(7,7,2181'(586&)25:5,72)
                                    +$%($6&25386%<$3(5621,167$7(&8672'<

                     8QLWHG6WDWHV'LVWULFW&RXUW                         'LVWULFW

 1DPH XQGHUZKLFK\RXZHUHFRQYLFWHG                                                                      'RFNHWRU&DVH1R



 3ODFHRI&RQILQHPHQW                                                                   3ULVRQHU1R



 3HWLWLRQHU LQFOXGHWKHQDPHXQGHUZKLFK\RXZHUHFRQYLFWHG              5HVSRQGHQW DXWKRUL]HGSHUVRQKDYLQJFXVWRG\RISHWLWLRQHU

                                                                    Y



 7KH$WWRUQH\*HQHUDORIWKH6WDWHRI

                                                                AMENDED
                                                                 3(7,7,21



            D 1DPHDQGORFDWLRQRIFRXUWWKDWHQWHUHGWKHMXGJPHQWRIFRQYLFWLRQ\RXDUHFKDOOHQJLQJ




              E &ULPLQDOGRFNHWRUFDVHQXPEHU LI\RXNQRZ 

            D 'DWHRIWKHMXGJPHQWRIFRQYLFWLRQ LI\RXNQRZ 

              E 'DWHRIVHQWHQFLQJ

            /HQJWKRIVHQWHQFH

            ,QWKLVFDVHZHUH\RXFRQYLFWHGRQPRUHWKDQRQHFRXQWRURIPRUHWKDQRQHFULPH"            u     <HV        u 1R

            ,GHQWLI\DOOFULPHVRIZKLFK\RXZHUHFRQYLFWHGDQGVHQWHQFHGLQWKLVFDVH




            D :KDWZDV\RXUSOHD" &KHFNRQH

                                        u            1RWJXLOW\          u              1RORFRQWHQGHUH QRFRQWHVW

                                        u           *XLOW\              u              ,QVDQLW\SOHD
  AO 241                                                                                                                            Page 3
(Rev. 06/13)

               (b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

               you plead guilty to and what did you plead not guilty to?




               (c) If you went to trial, what kind of trial did you have? (Check one)

                             ’ Jury     ’ Judge only

 7.            Did you testify at a pretrial hearing, trial, or a post-trial hearing?

                             ’ Yes      ’ No

 8.            Did you appeal from the judgment of conviction?

                             ’ Yes      ’ No

 9.            If you did appeal, answer the following:

               (a) Name of court:

               (b) Docket or case number (if you know):

               (c) Result:

               (d) Date of result (if you know):

               (e) Citation to the case (if you know):

               (f) Grounds raised:




               (g) Did you seek further review by a higher state court?            ’ Yes    ’   No

                        If yes, answer the following:

                        (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Result:



                        (4) Date of result (if you know):
  AO 241                                                                                                                         Page 4
(Rev. 06/13)

                        (5) Citation to the case (if you know):

                        (6) Grounds raised:




               (h) Did you file a petition for certiorari in the United States Supreme Court?           ’    Yes       ’ No

                        If yes, answer the following:

                        (1) Docket or case number (if you know):

                        (2) Result:



                        (3) Date of result (if you know):

                        (4) Citation to the case (if you know):

 10.           Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

               concerning this judgment of conviction in any state court?               ’ Yes           ’    No

 11.           If your answer to Question 10 was "Yes," give the following information:

               (a)      (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:




                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                          ’ Yes        ’ No

                        (7) Result:

                        (8) Date of result (if you know):
  AO 241                                                                                                                   Page 5
(Rev. 06/13)

               (b) If you filed any second petition, application, or motion, give the same information:

                        (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:




                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                          ’ Yes        ’ No

                        (7) Result:

                        (8) Date of result (if you know):

               (c) If you filed any third petition, application, or motion, give the same information:

                        (1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:
  AO 241                                                                                                                           Page 6
(Rev. 06/13)

                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                            ’ Yes      ’ No

                        (7) Result:

                        (8) Date of result (if you know):

               (d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

               or motion?

                        (1) First petition:     ’ Yes          ’    No

                        (2) Second petition:    ’ Yes          ’    No

                        (3) Third petition:     ’ Yes          ’    No

               (e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:




 12.           For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
               laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
               supporting each ground.

               CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
               state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
               forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

 GROUND ONE:



 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




 (b) If you did not exhaust your state remedies on Ground One, explain why:
  AO 241                                                                                                                             Page 7
(Rev. 06/13)

 (c)           Direct Appeal of Ground One:

               (1) If you appealed from the judgment of conviction, did you raise this issue?            ’    Yes        ’ No

               (2) If you did not raise this issue in your direct appeal, explain why:




 (d) Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                          ’ Yes        ’ No

               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 ’    Yes        ’ No

               (4) Did you appeal from the denial of your motion or petition?                            ’    Yes        ’ No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ’    Yes        ’ No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
  AO 241                                                                                                                             Page 8
(Rev. 06/13)

 (e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

 used to exhaust your state remedies on Ground One:




 GROUND TWO:



 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




 (b) If you did not exhaust your state remedies on Ground Two, explain why:




 (c)           Direct Appeal of Ground Two:

               (1) If you appealed from the judgment of conviction, did you raise this issue?            ’    Yes        ’ No

               (2) If you did not raise this issue in your direct appeal, explain why:




 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                          ’ Yes        ’ No

               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:




               Docket or case number (if you know):

               Date of the court's decision:
  AO 241                                                                                                                      Page 9
(Rev. 06/13)

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 ’   Yes       ’ No

               (4) Did you appeal from the denial of your motion or petition?                            ’   Yes       ’ No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ’   Yes       ’ No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you :

               have used to exhaust your state remedies on Ground Two




 GROUND THREE:



 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
  AO 241                                                                                                                             Page 10
(Rev. 06/13)

 (b) If you did not exhaust your state remedies on Ground Three, explain why:




 (c)           Direct Appeal of Ground Three:

               (1) If you appealed from the judgment of conviction, did you raise this issue?            ’    Yes        ’ No

               (2) If you did not raise this issue in your direct appeal, explain why:




 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                          ’ Yes        ’ No

               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 ’    Yes        ’ No

               (4) Did you appeal from the denial of your motion or petition?                            ’    Yes        ’ No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ’    Yes        ’ No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):
  AO 241                                                                                                                             Page 11
(Rev. 06/13)

               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

               have used to exhaust your state remedies on Ground Three:




 GROUND FOUR:



 (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




 (b) If you did not exhaust your state remedies on Ground Four, explain why:




 (c)           Direct Appeal of Ground Four:

               (1) If you appealed from the judgment of conviction, did you raise this issue?            ’    Yes        ’ No

               (2) If you did not raise this issue in your direct appeal, explain why:




 (d)           Post-Conviction Proceedings:

               (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                          ’ Yes        ’ No

               (2) If your answer to Question (d)(1) is "Yes," state:

               Type of motion or petition:
  AO 241                                                                                                                      Page 12
(Rev. 06/13)

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 ’   Yes       ’ No

               (4) Did you appeal from the denial of your motion or petition?                            ’   Yes       ’ No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ’   Yes       ’ No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




 (e)           Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

               have used to exhaust your state remedies on Ground Four:
  AO 241                                                                                                                           Page 13
(Rev. 06/13)

 13.           Please answer these additional questions about the petition you are filing:

               (a)       Have all grounds for relief that you have raised in this petition been presented to the highest state court

                         having jurisdiction?    ’ Yes          ’     No

                         If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

                         presenting them:




               (b)       Is there any ground in this petition that has not been presented in some state or federal court? If so, which

                         ground or grounds have not been presented, and state your reasons for not presenting them:




 14.           Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

               that you challenge in this petition?       ’     Yes        ’ No

               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues

               raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

               of any court opinion or order, if available.




 15.           Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

               the judgment you are challenging?          ’     Yes        ’ No

               If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

               raised.
  AO 241                                                                                                                         Page 14
(Rev. 06/13)

 16.           Give the name and address, if you know, of each attorney who represented you in the following stages of the

               judgment you are challenging:

               (a) At preliminary hearing:



               (b) At arraignment and plea:



               (c) At trial:



               (d) At sentencing:



               (e) On appeal:



               (f) In any post-conviction proceeding:



               (g) On appeal from any ruling against you in a post-conviction proceeding:




 17.           Do you have any future sentence to serve after you complete the sentence for the judgment that you are

               challenging?            ’ Yes        ’       No

               (a) If so, give name and location of court that imposed the other sentence you will serve in the future:




               (b) Give the date the other sentence was imposed:

               (c) Give the length of the other sentence:

               (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

               future?                 ’ Yes        ’       No

 18.           TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

               why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*




                                                                 Tab to continue "TIMELINESS OF PETITION" on next page.
  AO 241                                                                                                                        Page 15
(Rev. 06/13)




 * The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

 part that:

               (1)   A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                     custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

                     (A)      the date on which the judgment became final by the conclusion of direct review or the expiration
                              of the time for seeking such review;

                     (B)      the date on which the impediment to filing an application created by State action in violation of
                              the Constitution or laws of the United States is removed, if the applicant was prevented from
                              filing by such state action;

                     (C)      the date on which the constitutional right asserted was initially recognized by the Supreme Court,
                              if the right has been newly recognized by the Supreme Court and made retroactively applicable to
                              cases on collateral review; or

                     (D)      the date on which the factual predicate of the claim or claims presented could have been
                              discovered through the exercise of due diligence.
$2                                                                                                                        3DJH
 5HY

                  7KHWLPHGXULQJZKLFKDSURSHUO\ILOHGDSSOLFDWLRQIRU6WDWHSRVWFRQYLFWLRQRURWKHUFROODWHUDOUHYLHZZLWK
                    UHVSHFWWRWKHSHUWLQHQWMXGJPHQWRUFODLPLVSHQGLQJVKDOOQRWEHFRXQWHGWRZDUGDQ\SHULRGRIOLPLWDWLRQ
                    XQGHUWKLVVXEVHFWLRQ

 7KHUHIRUHSHWLWLRQHUDVNVWKDWWKH&RXUWJUDQWWKHIROORZLQJUHOLHI




 RUDQ\RWKHUUHOLHIWRZKLFKSHWLWLRQHUPD\EHHQWLWOHG




                                                                           6LJQDWXUHRI$WWRUQH\ LIDQ\




 ,GHFODUH RUFHUWLI\YHULI\RUVWDWH XQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFWDQGWKDWWKLV3HWLWLRQIRU

 :ULWRI+DEHDV&RUSXVZDVSODFHGLQWKHSULVRQPDLOLQJV\VWHPRQ                                         PRQWKGDWH\HDU 




 ([HFXWHG VLJQHG RQ                                   GDWH 




                                                                               6LJQDWXUHRI3HWLWLRQHU

 ,IWKHSHUVRQVLJQLQJLVQRWSHWLWLRQHUVWDWHUHODWLRQVKLSWRSHWLWLRQHUDQGH[SODLQZK\SHWLWLRQHULVQRWVLJQLQJWKLVSHWLWLRQ




                                                                    




      Print                    Save As...                                                                                   Reset
